Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/705699 
    
        
            
                                
            
        
    

Parent Data16705699, filed 12/06/2019 is a division of 14783360, filed 10/08/2015 ,now U.S. Patent #10532050 and having 1 RCE-type filing therein14783360 is a national stage entry of PCT/US14/33317 , International Filing Date: 04/08/2014PCT/US14/33317 Claims Priority from Provisional Application 61810053, filed 04/09/2013 




Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022  has been entered.
 

Non-Final Office Action




Claims 134-136, 143 and 146-153 are pending.
Claims 134-136 and 150-153 were examined.
Claims 137-142 and 144-145 were cancelled. 
Claims 143 and 146-149 were withdrawn from consideration as non-elected invention.
No claim is allowed.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/31/2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

 The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election of Invention

Applicants elected Group I, directed to claims 134-136, 143, 146-153, without traverse, for further prosecution at this time. Upon review of the presently pending claims.  Examiner agrees with Applicants, claim 153 was included in group. Applicant elected the following species for search purposes:

1)    Compound LB-100, having the following structure as depicted in claim 134 and at, inter alia, page 27 of the specification:
2)    Glioblastoma multiforme, disclosed at, inter alia, page 30 of the specification.


    PNG
    media_image1.png
    172
    293
    media_image1.png
    Greyscale

Previously, in response to restriction requirement it appeared that elected species LB-100 is not a single species.  Specification discloses that the chemical name of LB-100 is 3 -{4methylpiperazine-carbonyl)-7-oxalobicyclo[2.2.l]heptane-2-carboxylic acid. LB-100 is also referred to as Compound 100 and LB1 in the art.   Pharmaceutical compositions of the invention comprising LB-100 can contain LB-100 as a zwitterion, an enantiomer, or salt of the compound.   Due to the charge at N and O it can form any salts of a group with positive and negative charges and can form large number of compounds.   It is unclear what is the specific compound intended as elected species for treating Glioblastoma multiforme or any cancer.

Response to Remarks.

Applicants response filed on 05/13/2022 is acknowledged.  Applicants arguments in regards to anticipation rejection was found persuasive.  Therefore, claims 134-136 and 150-153 are rejected under 35 U.S.C. 102 (b) as being anticipated by WO 2008/097561 (892 ref).  It discloses treatment of tumors which includes glioblastoma multiforme. It addition it treatment of breast cancer, colorectal cancer, small cell lung cancer and ovarian cancer. See lines 1-3 on page 45.  See for other cancers treatment on 46, lines 1-22. The compound is selected from compound 100 and compound 102. Lines 15 and 16 on page 45.  See lines 5-13, page 45.  
See compound on page 42, lines 7-10. 

    PNG
    media_image2.png
    178
    336
    media_image2.png
    Greyscale

Kovach et al. (WO 2008/097561) teaches that LB-100, has shown antiproliferative activity as a single agent and in combination with other cytotoxic agents against cancer cells in vitro and against tumor xenografts in in vivo animal models. LB-100 was shown to inhibit the growth of glioblastoma multiforme (GBM) xenograft cells.  Kovach does not teach monosodium glutamate as claimed.  However, written description rejection was maintained for the same reasons as cited in previous office action.  





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 134-136 and 150-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:
Specification does not describe claimed invention.  Elected species drawn to method of treating Glioblastoma multiforme  by LB-100 is not described.  Elected species is Glioblastoma multiforme (GBM) (also called glioblastoma) is a fast-growing glioma that develops from star-shaped glial cells (astrocytes and oligodendrocytes) that support the health of the nerve cells within the brain. GBM is often referred to as a grade IV astrocytoma.
Specification discloses treatment of glioblastoma multiforme [0241], [0253] and in claim 136.
Instant claim 134 is drawn to a method of treating a subject afflicted with a condition or disease amenable to treatment with a protein phosphatase 2A inhibitor comprising administering to the subject a pharmaceutical composition comprising an effective amount of the protein phosphatase 2A inhibitor and monosodium glutamate, wherein the protein phosphatase 2A inhibitor has the structure:

    PNG
    media_image3.png
    162
    268
    media_image3.png
    Greyscale

or a salt, enantiomer or zwitterion of the protein phosphatase 2A inhibitor; and wherein the pharmaceutical composition has a pH of 10-11. 
Specification describes the species LB-100 as not a single species.  Specification describes that the chemical name of LB-100 is 3 -{4methylpiperazine-carbonyl)-7-oxalobicyclo[2.2.l]heptane-2-carboxylic acid. LB-100 is also referred to as Compound 100 and LB1 in the art. Pharmaceutical compositions of the invention comprising LB-100 can contain LB-100 as a zwitterion, an enantiomer, or salt of the compound.   (Some compounds are listed in the beginning of this office action which were found in database structure search for LB-100).

Example 1. Stability Study of LB-100 in Normal Saline and Sodium Bicarbonate 
[0316] To determine the stability of LB-100 in normal saline and 4.2% sodium bicarbonate formulations stored at room temperature and refrigerated. 
2.4 Discussion 
[0336] Glutamate buffer, pH 10.5 was the clear standout among the tested formulations. The formulation of 1 mg/mL LB-100 in monosodium glutamate, pH 10.5, showed superior storage stability at one and three months at 25.degree. C. and 2-8.degree. C., and retained LB-100 potency up to and including 9 months of storage at -20.degree. C. 
Example 3. Pharmaceutical Composition Comprising LB-100 
Specification does not describe treatment of various type of cancer including elected Glioblastoma multiforme (GBM) by claimed compounds.  

Applicants specification describes that “In an embodiment, the cancer is selected from acute lymphocytic leukemia, adenocarcinoma of the lung, adrenocortical cancer, bladder cancer, breast cancer, cervical cancer, chronic myelocytic leukemia, colon cancer, esophageal, gallbladder, glioblastoma multiforme, head and neck cancer, Hodgkin lymphoma, non-Hodgkin lymphoma, large cell lung cancer, liver cancer, medulloblastoma, melanoma, neuroblastoma, osteosarcoma, ovary adenocarcinoma, pancreatic cancer, promylocytic leukemia, prostate carcinoma, rectal cancer, renal cancer, soft tissue sarcoma, small cell lung cancer, stomach cancer, thyroid cancer and throat cancer. (Lines 1-10, page 30). 

To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The purpose of the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The same is true for both process claims and composition claims. Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.  
The written description requirement must be applied in the context of the particular invention and state of the knowledge. It further states that “We have articulated a variety of factors to evaluate the adequacy of the disclosure supporting "generic claims to biological subject matter." Id. at 1359. These factors include "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Id”.  
The written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612 material").

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627